IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RANEY RICHARDSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-4228

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed October 11, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Raney Richardson, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

ROBERTS, C.J., WETHERELL and ROWE, JJ., CONCUR.